ALD-288                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-2842
                                     ___________

                           VALERIE L. REUBEN, Appellant

                                           v.

                             U.S. AIRWAYS INC.; TSA
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 11-cv-01235)
                      District Judge: Honorable Nora B. Fischer
                     ____________________________________

                                   Submitted for
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               September 20, 2012
              Before: SLOVITER, FISHER and WEIS, Circuit Judges
                         (Opinion filed: October 3, 2012)
                                    _________

                                       OPINION
                                       _________

PER CURIAM.

      Valerie Reuben, a pro se plaintiff proceeding in forma pauperis, sued U.S.

Airways Inc. (“U.S. Airways”) and the Transportation Security Administration (“TSA”),

alleging that she became sick from exposure to smoke on a flight from Germany to

Chicago. Because her allegations do not support an inference that any of the events in
                                            1
question involved either of the named defendants, we will summarily affirm the District

Court’s order dismissing the complaint with prejudice.

                                             I.

       Reuben alleges that, on March 10, 2010, 1 she was subjected to cigarette smoke in

the non-smoking section of Lufthansa Flight No. 431 while on a trip from Germany to

Chicago, Illinois. She claims that she was unable to breathe and vomited several times.

According to Reuben, she was given three canisters of oxygen to assist her breathing for

about five hours, but when that supply ran out the flight attendant told her that no more

oxygen tanks were available. She then vomited repeatedly over the course of four hours

and claims that she was denied permission to lie down. When the flight landed, she was

dehydrated, dizzy, and unable to walk from the plane. 2

        Reuben filed her complaint in September 2011. Once service was effectuated,

the defendants requested and received extensions of time to respond to the complaint and

then filed separate motions to dismiss, pursuant to Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, 28 U.S.C § 1915(e). The District Court subsequently had

to issue several orders to show cause to illicit responsive filings from Reuben. After

receiving all relevant submissions from the parties, the District Court granted the

1
  A full flight itinerary attached to Reuben’s Show Cause Order Response indicates that
the flight in question likely took place on May 9, 2010.
2
  Reuben filed several exhibits regarding a variety of medical problems that she has
experienced, but the extent to which those exhibits are intended to describe injuries
related to her claims is unclear because there is not an obvious nexus between the events
alleged and many of the ailments described in the exhibits.
                                             2
defendants’ motions to dismiss. The District Court further determined that amendment

would be futile and dismissed the case with prejudice. Reuben appealed.

                                              II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s dismissal of a complaint under Rule 12(b)(6) or dismissal under 28

U.S.C § 1915(e)(2)(b)(ii) is plenary. See Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir.

1993); Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). We review the

district court’s denial of leave to amend for abuse of discretion. In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).

                                             III.

       A well-pleaded complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint

offering “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” does not suffice. Id. (citing Twombly, 550 U.S. at 555). The plausibility

standard requires “more than a sheer possibility” that a defendant is liable for the alleged

misconduct. Id.

       Reuben’s complaint fails as to both defendants because there are no factual

allegations from which this Court may infer that either defendant had anything to do with

her claims. Aside from the caption, in which Reuben lists the two defendants, there is no

reference to either the TSA or US Airways in the complaint. Rather, Reuben stated that
                                               3
she was on a Lufthansa plane, and she attached copies of Lufthansa boarding passes for

an April 25, 2010 trip to her complaint. Reuben also attached a copy of an administrative

complaint that she filed with TSA in which she names United Airlines as the domestic

carrier involved in the alleged matter. In her May 4, 2011 Response to Order to Show

Cause, Reuben provided the District Court with a copy of an e-mail that indicates that the

trip was booked through Continental Airlines. In order for Reuben’s claims to survive a

Rule 12(b)(6) dismissal, she must identify the proper defendants. It is apparent that she

has not done so here. The District Court was correct in dismissing the case.

                                            IV.

       As the District Court noted, courts must provide the opportunity to amend a

complaint that is subject to a Rule 12(b)(6) dismissal unless doing so would be

inequitable or futile. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

Here, two parties have had to bear the expense of litigation for a matter in which they had

no apparent hand. Reuben has passed up several opportunities to provide the Court with

any indication that the named defendants are relevant parties to her cause of action.

Equity weighs in favor of granting these defendants closure. And we are satisfied that the

record supports the District Court’s determination that amendment would be futile.

Accordingly, we conclude that the District Court did not abuse its discretion in

dismissing the complaint with prejudice.




                                             4
                                           V.

      Based on the foregoing, we conclude that Reuben’s appeal raises no substantial

issue. We will summarily affirm the District Court’s order granting the defendants’

motions to dismiss and dismissing the case with prejudice.




                                            5